DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
With this office action, currently claims 1-27 are pending and the following list summarizes their status:
Claims 2-7 and 15-20 are rejected under 35 U.S.C. § 101
Claims 1-7, 9, 11-20, 22, and 24-27 are rejected under 35 U.S.C. § 102
Claims 8, 10, 21, and 23 are rejected under 35 U.S.C. § 103
Claim Objections
Claim 8 is objected to because of the following informalities: the claim recites a processing resource which appears to be referring back to the processing unit, but does not use the same language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-7 and 15-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 2-7 and 15-20 all recite a “head-worn” device which positively claims the head of a user in order for the device to be head-worn. The Examiner recommends modifying the language to recite -- a device configured to be worn on the head of the user --.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-20, 22, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 20160100794 A1 - cited by Applicant).
Regarding claims 1, 14, and 27, Miller et al. discloses a non-invasive system for monitoring brain trauma, the system comprising: a plurality of spaced apart brainwave sensors configured to monitor brainwaves of a user of the system ([0015], fig. 2, and fig. 4 element 1; the sensor array has spaced EEG sensors); one or more force determination sensors, configured to determine an amount of force exerted on the user's head ([0016] force sensors can be included depending on the application); and a processing unit configured to perform the method of: obtain a plurality of brainwave readings from the brainwave sensors and a plurality of force readings from the force determination sensors([0016] and fig. 4 element 2; computing processor); and provide a notification upon the force readings ([0017] real time observations and recommendations) indicating that the amount of force exerted on the user's head exceeds a threshold ([0017] a type of injury based on impact force is requires a threshold) or upon the brainwave readings indicating abnormal brain activity ([0014], [0017] and claim 9; the EEG is analyzed for damage detection).
	Claim 14 differs only in that it recites a method including the steps performed by the processor, which is covered in the above rejection. Claim 27 differs only in that it recites that the processor of the system performing the method as stored on a non-transitory computer readable storage medium having 
Regarding claims 2 and 15, Miller et al. discloses a non-invasive system wherein the brainwave sensors and the force determination sensors are comprised within a head-worn device (Abstract and fig. 4; worn in a headscarf, helmet, or other headgear).
Regarding claims 3 and 16, Miller et al. discloses a non-invasive system wherein the processing unit is comprised within the head-worn device ([0016] the built in EEG sensors include a computing processor and other electronics).
Regarding claims 4 and 17, Miller et al. discloses a non-invasive system wherein the processing unit is external to the head-worn device (Abstract; the system includes a portable communication device that processes data from the EEG sensors).
Regarding claims 5 and 18, Miller et al. discloses a non-invasive system wherein the head-worn device is a helmet, having padding for attaching the brainwave sensors to corresponding locations on the user's head ([0016] EEG sensors are built into the strapping, cushions, or both).
Regarding claims 6 and 19, Miller et al. discloses a non-invasive system wherein the head-worn device is a headband attaching the brainwave sensors to corresponding locations on the user's head (fig. 3B shows a band around the user’s head that holds the sensors in the configuration of fig. 2).
Regarding claims 7 and 20, Miller et al. discloses a non-invasive system wherein the head-worn device includes at least one ear-worn device attachable to the user's ear (figs. 3A and 3B show the device attached to and worn over a user’s ears).
Regarding claims 9 and 22, Miller et al. discloses a non-invasive system wherein the processing unit is further configured to estimate an affected brain area utilizing the brainwave readings ([0017] and claim 9; EEG readings provide locations of the brain injury).
(fig. 2B shows an indication of an affected brain area).
Regarding claims 12 and 25, Miller et al. discloses a non-invasive system wherein the brainwave sensors are passive sensors ([0014] EEG sensors are passive in that they are only detecting signals emitted by the body).
Regarding claims 13 and 26, Miller et al. discloses a non-invasive system wherein the notification is provided to a second user, other than the user ([0017] patient moving precautions and interventional neuro-protective drug strategies are considered to be information for people assisting a user, not the users themselves).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., as applied to claims 1 and 14, and further in view of Thomas et al. (US 20120223833 A1 - cited by Applicant).
Miller teaches claims 1 and 14 as described above.
Regarding claims 8 and 21, Miller et al. discloses a non-invasive system that uses EEG sensors and further adds more sensors to aid in monitoring a user depending on the application to determine the actions that are occurring as an incident to the user ([0016]). However, Miller et al. does not explicitly disclose including heartbeat sensors to monitor the heartbeat of a user. Thomas et al. teaches a personal head impact reporting system that includes sensors for monitoring the heart rate of a user ([0087]), the sensors providing the notification upon the heartbeat readings indicating a missing heartbeat ([0080] monitoring and transmitting a heart rate includes a heartbeat reading that would show a missing heartbeat if such an event occurs). According to Thomas et al., these sensors provide the distinct advantage of yielding information that is useful to emergency responders as it enables them to judge the likely condition of the user who has experienced a collision event before they arrive on the scene ([0080]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system and method of Miller et al. to include monitoring a heart rate of a user as taught by Thomas et al. to yield the distinct advantage of providing information that is useful to emergency responders regarding a user’s health.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., as applied to claims 9 and 22, and further in view of Burton (WO 2016110804 A1).
Regarding claims 10 and 23, Miller et al. discloses a non-invasive system that estimates an affected brain area utilizing the brainwave readings ([0017] and claims 9 and 22; EEG readings provide locations of the brain injury). However, Miller et al. does not explicitly disclose how the estimation is performed (page 280 line 12 through page 281 line 18). Burton further explains a method of identifying a point of brain injury by distinguishing any two or more brain activation locations with a period of time and using the time delay between the two brain activation signals (page 280 lines 40-50). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Miller et al. to substitute the method of estimating the affected brain area using a time difference between two brainwave readings obtained by two brainwave sensors as taught by Burton for the nondescript method of Miller et al. as a simple combination of known prior art elements to yield the predictable result of estimating an affected brain area using brainwave readings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant to the art of detecting brain trauma: (Tyler; US-20120289869-A1), (Krueger; US-20140173812-A1), (O'Bier, II; US-20150285697-A1), (Miller; US-20180116543-A1), (Calilung; US-20180303190-A1), and (Smith; US-20200376288-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791